Case 19-03421   Doc 38   Filed 07/10/20 Entered 07/10/20 08:14:16   Desc Main
                           Document     Page 1 of 8
Case 19-03421   Doc 38   Filed 07/10/20 Entered 07/10/20 08:14:16   Desc Main
                           Document     Page 2 of 8
Case 19-03421   Doc 38   Filed 07/10/20 Entered 07/10/20 08:14:16   Desc Main
                           Document     Page 3 of 8
Case 19-03421   Doc 38   Filed 07/10/20 Entered 07/10/20 08:14:16   Desc Main
                           Document     Page 4 of 8
Case 19-03421   Doc 38   Filed 07/10/20 Entered 07/10/20 08:14:16   Desc Main
                           Document     Page 5 of 8
Case 19-03421   Doc 38   Filed 07/10/20 Entered 07/10/20 08:14:16   Desc Main
                           Document     Page 6 of 8
Case 19-03421   Doc 38   Filed 07/10/20 Entered 07/10/20 08:14:16   Desc Main
                           Document     Page 7 of 8
Case 19-03421   Doc 38   Filed 07/10/20 Entered 07/10/20 08:14:16   Desc Main
                           Document     Page 8 of 8
